DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: With respect to claims 1-20, the Applicant’s filing of a Terminal Disclaimer on 21 January 2022 was persuasive and overcomes the Obviousness Double Patenting rejections set forth in the Non Final Rejection Office Action dated 10 October 2021. 
Independent Claim 1 recites limitations that include a mobile robot comprising:
 a mobile robot drawer-swapping module; and
a mobile control system that connects and controls the mobile robot drawer-swapping module,
wherein the mobile robot operates in a coordinated manner with a depot to asynchronously deliver an item from the depot to a destination depot by the mobile robot performing operations comprising:
receiving, from the depot, a message to pick up an item, the item deposited in a drawer of the depot,
wherein the depot received a specification by a user of the destination depot and the item;
receiving, based on the message, a transfer of the item from the drawer of the depot to the mobile robot via a depot drawer-swapping module and the mobile robot drawer-swapping module; and
delivering the item to the destination depot.  These limitations, alone and in combination with the other limitations in the independent and dependent claims, were neither found, nor taught or fairly suggested, in the prior art of record.
 
Independent Claim 8 recites limitations that include a method comprising:
receiving, at a mobile robot and from a depot having a rack module that houses drawers, a message to pick up an item within a drawer of the drawers,
wherein the depot received the item from a user and wherein the user specified a destination depot of the item;
receiving a transfer of the item from the drawer of the depot using a depot drawer-swapping module and a mobile robot drawer-swapping module; and
delivering the item to the destination depot.  These limitations, alone and in combination with the other limitations in the independent and dependent claims, were neither found, nor taught or fairly suggested, in the prior art of record.

Independent Claim 14 recites limitations that include a mobile robot comprising:
a processor; and
a computer-readable storage device storing instructions which, when executed by the processor, cause the processor to perform operations comprising:
receiving a message to pick up an item stored at a depot having a rack module that houses drawers with respective items, in which a user provided the item to the depot with a specification of a destination depot for the item; and
receiving the item, from a drawer of the drawers, at the mobile robot using a depot drawer-swapping module and a mobile robot drawer-swapping module,
wherein the mobile robot is configured to deliver the item to the destination depot.  These limitations, alone and in combination with the other limitations in the independent and dependent claims, were neither found, nor taught or fairly suggested, in the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

4.	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas Randazzo whose telephone number is 313-446-4903.  The examiner can normally be reached from 9:00am to 4:00pm EST Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Charles Fox, can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/THOMAS RANDAZZO/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        February 4, 2022